Citation Nr: 1535726	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-06 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite of both feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1982 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this claim in October 2011 and July 2014 for further development. 


FINDING OF FACT

The Veteran's peripheral neuropathy of the toes of the bilateral feet results from frostbite incurred in active service. 


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the toes of the bilateral feet are satisfied.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed peripheral neuropathy of the toes of the bilateral feet, manifested by symptoms of numbness and tingling or "needles," results from cold injuries incurred in active service.  For the following reasons, the Board finds that service connection is established.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

It has been VA's policy to grant service connection for residuals of cold injury if the cold injury was incurred in active service and a cause unrelated to service ("intercurrent" cause) cannot be determined.  VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section E.2.d.  Indeed, the fact that a non-service connected (NSC) disease that could produce similar findings is present, or that other areas of the body not affected by cold injury have similar findings to the area subject to the cold injury, does not necessarily preclude service connection for residual conditions in the cold-injured areas.  Id.  In this regard, injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels, cells, nerves, skin, and bone.  Id. at Section E.2.a.  The physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  Examples of cold exposure injuries include, in pertinent part, damp cold temperatures (around freezing) that cause frostnip and immersion or trench foot.  Id.  



Notably, the fact that the immediate effects of cold injury may have been characterized as "acute" or "healed" does not preclude development of disability at the original site of injury many years later.  Id. at Section E.2.b.  According to a Veterans Benefits Administration (VBA) training letter, cold injury symptoms typically last for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may appear.  VBA Training Letter (TL) 00-07 (July 17, 2000).  VBA training letters have also provided specific symptoms or conditions which are late effects of cold injuries, which may include, in relevant part, pain, paresthesia, numbness, sensory neuropathy, and disturbances of sensation.  TL 02-01 (March 29, 2002); TL 00-0; see 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015) (indicating, in relevant part, that arthralgia or other pain, numbness, or cold sensitivity, as well as locally impaired sensation, are ratable manifestations of cold injury residuals).  

Turning to the evidence, the service treatment records (STRs) show that in late March 1984 the Veteran was seen for numbness and a tingling or "needles" sensation of the toes of both feet after being in the field for seven days in a cold and snowy environment.  The Veteran was diagnosed with chilblains of the first and second toe of the right foot and the first through third toes of the left foot.  Several days later, in early April 1984, the Veteran reported increased pain in the toes and reported that he was unable to walk normally.  On examination, there was decreased sensation of the right great toe and the first through third toes of the left foot.  No other abnormalities were observed.  The Veteran was diagnosed with resolving frostnip and put on light duty for ten days.  He was also prescribed Motrin.  The STRs do not document further complaints or findings regarding these symptoms, and the Veteran's feet were evaluated as normal in the December 1985 separation examination report.  



The VA treatment records show that the Veteran established care with VA in October 2003, at which time he reported neuropathic pain in the feet, specifically described as a pins and needles feeling in the toes since his in-service frostbite.  In November 2003, the Veteran reported pain and numbness of the toes, and that the first three bilaterally were the most severely involved.  In July 2004, the Veteran reported frostbite of the feet during service and intermittent numbness of the toes over the past ten years that was not associated with any particular activity.  A physician diagnosed neuropathy of the feet secondary to frostbite.  In February 2004, it was noted that the Veteran had peripheral neuropathy but was non-diabetic.  An April 2004 record reflects that the Veteran had been diagnosed with frostbite neuropathy.  An April 2011 VA treatment record also notes that the Veteran had pain in the feet secondary to frostbite injury. 

A February 2006 VA examination performed in connection with this claim reflects a diagnosis of bilateral foot pain without evidence of peripheral neuropathy.  In this regard, electrodiagnostic studies performed at this examination, including a nerve conduction study and electromyography (EMG) study of the feet, were evaluated as normal.  The examiner concluded that the Veteran did not have peripheral neuropathy of the feet attributable to the in-service cold injury.

A November 2011 VA examination report reflects an examiner's opinion that the Veteran's symptoms were less likely than not related to the in-service cold injury.  The examiner explained that frostnip, which is a form of frostbite, refers to cold-induced localized paresthesias that resolve with rewarming.  There is no permanent tissue damage.  In frostbite throbbing pain begins two to three days after rewarming and may persist for weeks or months.  The examiner concluded that the Veteran's "post frostnip response was more in line with frostnip than frostbite in that he noticed tingling and not the throbbing pain that occurs after frostbite."  The examiner stated that in frostnip there is no permanent tissue damage, as may occur in more severe forms of frostbite.  The examiner further observed that there were other factors which may have caused the Veteran's symptoms, including a severe fall in 2004 and alcohol use.  

In an August 2014 addendum opinion, the VA examiner re-stated the above conclusion, noting that frostbite entailed permanent tissue damage, and that if the Veteran's symptoms were a residual of the in-service cold injury, the damage would have occurred at that time and his symptoms "should be related to that time period," while the medical records showed that the Veteran had a good recovery from the frostnip and did not appear to have any symptoms for over twenty years.  The examiner also noted that the Veteran sustained a fall injury in 2004, and also regularly used alcohol, which were possible causes of neuropathy.  The examiner observed that the proximity of the diagnosis of neuropathy to the fall injury indicated a causal relationship.  

Resolving reasonable doubt in favor of the claim, the Board finds that the Veteran's current neuropathy of the toes was caused by the cold injury during service.  The VA treatment records discussed above support this finding.  Most notably, the July 2004 VA treatment record reflects a physician's diagnosis of neuropathy of the feet secondary to the in-service frostbite.  At that time, the Veteran reported that the symptoms had been present for ten years, or since about 1994, and thus the physician who rendered this diagnosis was not assuming that they had been present ever since service.  Also probative is the November 2003 VA treatment record reflecting that the first three toes bilaterally were the most symptomatic, which is more or less consistent with the STRs showing that the Veteran's cold injury symptoms involved the first three toes of the left foot and the first two toes of the right foot.  

Although the Veteran's in-service symptoms apparently resolved prior to separation and did not manifest again until some time later, as noted above, it is VA's policy according to the Adjudication Procedure Manual to find that a delayed onset of symptoms associated with cold injuries during service are related to such injuries even if the symptoms at the time resolved, in the absence of evidence showing that the current symptoms are due to intercurrent causes (i.e. causes unrelated to service).  See M21-1, Part III, Subpart iv, Chapter 4, Section E.2.  The VBA training letters state that pain, numbness, paresthesias, and sensory neuropathy are all potential symptoms of cold injury residuals, and these are the very symptoms the Veteran has described.  See TL 02-01; TL 00-0.  Thus, the mere fact that there was an apparent recovery from the cold injury and a delayed onset of the Veteran's current symptoms does not by itself weigh against a relationship to service, and indeed is consistent with the manner in which cold injury residuals are known to manifest, according to the VBA training letters.  See id.

The weight of the February 2006 VA examiner's opinion is discounted, as it is solely based on the normal electrodiagnostic studies conducted at the time.  The Board finds that such objective confirmation is not required.  The rating criteria under Diagnostic Code 7122 simply note symptoms such as pain, numbness, or cold sensitivity as ratable residuals of cold injury without requiring that there be electrodiagnostic confirmation of neurological impairment.  See 38 C.F.R. § 4.104.  Moreover, the VA treatment records reflect diagnoses of neuropathy of the feet, including as a result of frostbite, that were made in the absence of such studies.  The VBA training letters and Adjudication Procedure Manual also do not indicate that electrodiagnostic evidence of neurological impairment is required to establish that symptoms such as pain, numbness, and tingling are residuals of a cold injury.  

The weight of the opinions provided in the November 2011 VA examination report and August 2014 addendum is also discounted.  The examiner suggested that frostnip must be distinguished from frostbite in terms of whether there would be permanent tissue damage to support a relationship between current disability and the in-service cold injury.  This premise contravenes VA's finding in the Adjudication Procedure Manual that frostnip is a cold injury qualifying for the same adjudicatory approach with regard to the evidence as other types of cold injuries: namely, that relevant delayed symptoms in the affected area should generally be assumed to result from the injury absent an intercurrent cause.  See M21-1, Part III, Subpart iv, Chapter 4, Section E.2.d.

Moreover, the November 2011 VA examiner stated in support of the opinion that the Veteran's "post frostnip response was more in line with frostnip than frostbite in that he noticed tingling and not the throbbing pain that occurs after frostbite."  In this regard, the examiner had explained that in frostbite throbbing pain begins two to three days after rewarming and may persist for weeks or months.  In fact, the STRs show that the Veteran did complain of increased pain several days after he initially reported the cold injury, and after he had been using warm compresses (which were prescribed in the March 1984 STR).  The pain was such that the Veteran was unable to walk normally, and thus was placed on light duty and prescribed Motrin.  This history appears to be consistent with the type of frostbite permanent tissue damage and the manner in which its symptoms manifest as described by the examiner, and thus, using the same logic or medical principle advanced by the examiner, would further support a relationship to service. 

The examiner also stated that a 2004 fall injury and alcohol use were more likely factors contributing to the Veteran's symptoms due to the proximity in time.  However, the examiner provided no explanation for this conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  There is no indication that the fall injury involved the feet.  Most notably, the Veteran reported his symptoms as early as October 2003, which is prior to the 2004 fall injury.  The VA treatment records make no mention of a fall injury apart from one that occurred in September 2004 in which the Veteran sustained a knee abrasion.  This injury is dated well after the Veteran's reported symptoms and did not involve the feet.  Thus, this basis for the examiner's opinion must also be discounted as it is not consistent with the evidence.  The examiner also did not explain why alcohol use would cause the Veteran's neuropathy.  See id.  Finally, as stated in the Adjudication Procedure Manual, the mere fact that a nonservice-connected factor is present that may also cause the cold injury symptoms does not in itself preclude a relationship to the cold injury rather than to the other potential causative factor.  See M21-1, Part III, Subpart iv, Chapter 4, Section E.2.d.

Accordingly, the evidence is at least in equipoise.  Thus, resolving reasonable doubt in favor of the claim, the Board finds that service connection is established for neuropathy of the toes of the feet as a residual of the in-service cold injury.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Although some VA treatment records refer generally to neuropathy of the feet, the evidence 

more specific to treatment of the feet only mentions the toes, and there is no indication that his symptoms involve other areas of the feet. 


ORDER

Entitlement to service connection for peripheral neuropathy of the toes of the bilateral feet is granted. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


